DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment
Claim 12 is canceled. 
Claims 1, 4, and 11 are currently amended. 
Claims 1-11 are currently pending and examined below. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] display a first shop […], executes a purchase and paying process or a purchase cancel process of an item, wherein […] stores a first item value data in which a first value for each of a plurality of shop items are set, and a second item value data in which at least a part of the same plurality of shop items is set to be always less expensive than the first item value data, […] receive a cancel […] for exiting from the first shop […] while displaying the first shop […], […] transmit the second item value stored […] to forcibly switch from the first shop […] to a second shop […], […] the second shop […] displaying the plurality of shop items which are always same as the plurality of shop items displayed in the first shop […], and when […] no cancel […] and a predetermined time set by a timer has elapsed after displaying the first shop […], […] display the second shop […], and transmit the second item value data stored […], wherein when an item purchased […] includes a gaming value, […]: adds the gaming value of the purchased item to a credit counter of a game player; receives a bet from the game player based on the credit counter, by a bet […]; performs a game process and determines a gaming result; and adds a gaming value according to the gaming result to the credit counter, and wherein when the item purchased […] further includes a skip item for skipping a gaming effect, […] performs the game process by skipping an effect to be displayed in a game […] during the game process in response to […] using the skip item […].  These limitations set forth or describe the abstract idea in claim 1. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A server, wherein: a controller of the server connected to a terminal via a communication line controls”, “screen on a screen of the terminal”, “in accordance with an operation of an operation device of the terminal”, “and in response to the operation of the operation device of the terminal”, “a storage device is connected to the controller of the server”, “signal transmitted by a cancel operation”, “signal”, “automatically”, “without depending on the operation of the operation device of the terminal”, “in response to the operation of the operation device of the terminal”, “operation of the operation device”, “in response of the operation of the operation device of the terminal”, “screen” and “in response to the operation”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements also amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-3 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-3 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 4 recites, in part, the limitations of […] displaying a game image; […] display of a first shop […] for purchasing an item with a payment on display […], […], executes a purchase 
Claim 4 recites the additional elements of “A game server, comprising: a game terminal having a display”, “a communication port for executing transmission and reception of game data”, “and a controller for controlling a game displayed on the display in cooperation with the game terminal”, “wherein the controller controls”, “screen”, “in response to an operation of the operation device of the game terminal”, “a storage device is connected to the controller of the game server”, “signal”, “by a cancel operation”, “on the display of the game terminal”, “screen”, “signal”, “automatically”, “without depending on the operation of the operation device of the terminal”, “in response to an operation of the operation device of the terminal”, “in response to the operation of the operation device of the terminal”, “screen”, and “an operation”.   However, for the same reasons set forth with respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 4 (i.e., certain methods of organizing human activities and/or mental processes). Claims 5-10 do not recite any additional elements other than those recited in claim 4. Therefore, for the same reasons set forth with respect to claim 4, claims 5-10 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 11 recites, in part, the limitations of […] display a first shop […]; when a cancel […] for a shop item that can be purchased in the first shop […] is received […],[…] display a plurality of second shop […] in which an item always a same as the shop item can be purchased; and executes a purchase and paying process or a purchase cancel process of the item […]; and stores a first item value data in which a first value for the shop item to be purchased in the first shop […] is set, and a second item value data in which a second value for the shop item to be purchased in each of the second shop […] is set to be always less expensive than the first value, wherein when a predetermined time set by a timer has elapsed after displaying the first shop […], […] display the second shop […], and transmits the second item value data stored […] in order to display the second value of the shop item in the second shop […] and wherein when an item purchased […] includes a gaming value, the purchased item is used […] to: add the gaming value of the purchased item to a credit counter of a game player; receive a bet from the game player based on the credit counter, by a bet […]; perform a game process and determines a gaming result; and add a gaming value according to the gaming result to the credit counter, wherein when the item purchased […] further includes a skip item for skipping a gaming effect, the skip item is used […] to perform the game process by skipping an effect to be displayed in a game […] during the game process. These limitations set 
Claim 11 recites the additional elements of “A server comprising: a controller connected to a terminal via a communication line, and that controls”, “screen”, “in response to an operation of an operation device of the terminal”, “operation”, “controls to sequentially”, “screens”, “in response to an operation of the operations device of the terminal”, “a storage device connected to the controller of the server”, “automatically”, “without depending on the operation of the operation deice of the terminal”, “operation of the operation device”, “in response to the operation of the operation device of the terminal” and “screen”. However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application or amount to significantly more.

Prior Art
The Examiner notes that the claims as currently amended currently still overcome prior art rejections. The closest prior art found to date are the following: 
a.	Santini et al. (US Patent No. 8,777,751 B1) discloses the concept of providing offers for sale of combinations of virtual items at discounted prices. 
b.	Little (US 2015/0363999 A1) discloses the concept of a gaming device implementation in which virtual currency can be wagered as part of the gaming operation. 
c.	Ando et al. (US 2017/0103606 A1) discloses the concept of a gaming device enables a user to purchase an item to be used in a game. 
d.	Evans et al. (US 2013/0124281 A1) discloses the concept of presenting a consumer with an opportunity to purchase. If the consumer declines to purchase the presented promotion or otherwise waits and takes no action, a feedback loop is invoked to reprocess the promotion based on a variable value calculation engine. 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “In order to address the technical problem in the user interface of the gaming technology that the next procedure cannot be proceeded if there is no user’ operation after displaying the first shop screen, the claim recitation of a technical solution for automatically displaying the second shop screen without depending on the operation of the operation device of the terminal when a predetermine time set by a timer has elapsed after displaying the first shop screen. […] Thus, the claimed invention can provide a technical improvement to the existing user interface of the gaming technology. Applicant respectfully submits that the claimed subject matter satisfies at least the considerations including ‘an improvement in the functioning of a computer, or an improvement to other technology or technical field,’ ‘applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception,’ or ‘adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application. […] Accordingly, the terminal of claim 1 acts in concert with the recited elements to enable the terminal to act as the particular gaming machine based on the purchased item. Based on the foregoing, Applicant respectfully submits that the claimed subject matter satisfies at least the considerations including ‘an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim’”. 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently 
With regards to the argument that the claimed invention provides a technical solution by “automatically displaying the second shop screen without depending on the operation of the operation device of the terminal when a predetermined time set by a timer has elapsed after displaying the first shop screen”, the Examiner respectfully disagrees. One having ordinary skill in the art would not have recognized this as a technical solution to a technical problem in the field of user interfaces or gaming technology. Additionally, the specification is completely silent with regards to this being a problem that the claimed invention is attempting to solve. Unlike the claims in Core Wireless, Applicant’s claims here do not integrate the judicial exception into a practical application or amount to significantly more. In Core Wireless, the claims recited an improved user interface rather than the generic idea of summarizing information that already existed. The improvements were (1) an application summary that can be reached directly from the menu, (2) the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application, and (3) the application summary is displayed while the one or more applications are in an un-launched state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The specification confirmed that the claims recited an improved user interface for electronic devices, particularly those with small screens. Rather than requiring a user to drill down through many layers to get to desired data or functionality on small devices, the invention improves the efficiency of using the electronic devices by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. The summary window allows the user to see the most relevant data or functions without actually opening the application up. The claimed invention here does 
With regards to the argument that “the claimed subject matter satisfies at least the considerations including ‘an improvement in the functioning of a computer, or an improvement to other technology or technical field,’ ‘applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception,’”, the Examiner respectfully disagrees. As explained above, there is no indication from the specification, nor would it be apparent to one having ordinary skill in the art, that the claimed invention provides an improvement to the functioning of the computer or an improvement to other technology or technical field. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to 
With regards to the argument that the claims ‘adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application”, the Examiner respectfully disagrees. The Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would warrant an analysis in Step 2B to determine that they also amount to simply appending well-understood, routine, and conventional activity in the field. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. 
With regards to the argument that the “claimed subject matter satisfies at least the considerations including ‘an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”, the Examiner respectfully disagrees. “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility” (see MPEP 2106.05(b)). 
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681